Citation Nr: 1754678	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  15-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a respiratory disability other than pulmonary tuberculosis, to include chronic obstructive pulmonary disease, pulmonary emphysema, or severe asthma.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his grandson


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served in the New Philippine Scouts from February 1946 to February 1949.  See generally 38 C.F.R. § 3.40(b) (2016) (discussing service in the New Philippine Scouts). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the Veteran's claims.  

The Veteran, his wife, and his grandson testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in February 2016.  A copy of the hearing transcript has been associated with the claims file.

This case was previously before the Board in May 2016 when it was remanded for additional development. 

The issue of entitlement to service connection for prostate cancer has been raised by the record in a March 2014 statement, and was referred by the Board in May 2016, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its May 2016 remand, the Board instructed the AOJ to request additional information about the Veteran's treatment for bilateral hearing loss and respiratory disability.  Although the Veteran returned an authorization to disclose information from Urdaneta Sacred Heart Hospital and the Hearing and Aural Rehabilitation Center in February 2017, it does not appear that the AOJ requested treatment records from these providers.  Rather, the AOJ's determination was based on review of the incomplete records provided by the Veteran.  The AOJ should attempt to obtain updated private treatment records from the providers, including those from Divine Mercy Hospital if the Veteran provides the appropriate releases. 

The Board further instructed the AOJ to schedule examinations to assess the nature and etiology of the Veteran's claimed disabilities.  The Board received notice in June 2017 that the Veteran failed to appear for the examinations.  However, in correspondence dated in July 2017, the Veteran indicated that he missed the examinations because his failing health renders him unable to travel.  He also submitted a summary from his treating physician detailing his various conditions in June 2017.  The Board finds that the Veteran has provided good cause for missing his scheduled examinations.  38 C.F.R. § 3.655.  As such, considering the Veteran's health restraints, the AOJ should seek an opinion from an appropriate medical professional regarding the etiology of his claimed bilateral hearing loss and respiratory disability after obtaining any outstanding treatment records.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss or for a respiratory disability other than pulmonary tuberculosis, to include chronic obstructive pulmonary disease, pulmonary emphysema, or severe asthma, since his service separation.  Once signed releases are received from the Veteran, request copies of all private and VA treatment records which have not been obtained already from the providers, to include any records which may be available from Divine Mercy Hospital beginning in April 2013.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

2. Then, obtain an opinion from an appropriate medical professional to comment on the nature and etiology of the Veteran's bilateral hearing loss.  The claims file and a copy of this remand must be provided to the medical professional for review.  

Based on a review of the claims file, including any obtained treatment records and the Veteran's statements regarding the development and treatment of his claimed disorder, the medical professional is asked to state whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.  

The medical professional is advised that the Veteran contends that in-service exposure to severe acoustic trauma while a teletype mechanic caused or contributed to his current bilateral hearing loss.  The medical professional also is advised that the Board has conceded the likelihood of in-service exposure to significant acoustic trauma as the Veteran's available service personnel records indicate that he served as a teletype engineer during active service.  The medical professional should note that the Veteran has alternatively attributed his hearing loss to being hit in the ears during service.  See page 4 of hearing transcript; September 7, 2017 correspondence.  The medical professional is next advised that the Veteran's service treatment records are lost and cannot be reconstructed.  The medical professional is finally advised that the absence of contemporaneous service treatment records, alone, is insufficient rationale for a medical nexus opinion.

3.  Obtain an opinion from an appropriate medical professional to comment on the nature and etiology of the Veteran's respiratory disability other than pulmonary tuberculosis.  The claims file and a copy of this remand must be provided to the medical professional for review.  

Based on a review of the claims file, including any obtained treatment records and the Veteran's statements regarding the development and treatment of his claimed disorder(s), the medical professional is asked to state whether it is at least as likely as not (50 percent or greater probability) that a respiratory disability other than pulmonary tuberculosis, to include chronic obstructive pulmonary disease (COPD), pulmonary emphysema, or severe asthma, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.  

The medical professional is advised that the Veteran contends that in-service exposure to chemical smoke and dust caused or contributed to his current respiratory disorder.  See September 7, 2017 correspondence.  The medical professional is also advised that the Veteran's service treatment records are lost and cannot be reconstructed.  The medical professional is finally advised that the absence of contemporaneous service treatment records, alone, is insufficient rationale for a medical nexus opinion.

4. The AOJ should review the requested opinions, once completed, and determine if they are in substantial compliance with the remand directives.  If not, please take appropriate corrective action.  

5. Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




